Citation Nr: 1020823	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-07 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent residuals of left ankle injury.

3.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral pain syndrome, right knee.

4.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral pain syndrome, left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to March 
2007.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Offices in Waco, 
Texas and Detroit, Michigan (RO).

The issues of entitlement to initial evaluations in excess of 
10 percent for residuals of left ankle injury, patellofemoral 
pain syndrome of the right knee, and patellofemoral pain 
syndrome of the left knee are addressed in the Remand portion 
of the decision below and are remanded to the RO via the 
Appeals Management Center, in Washington, DC.


FINDING OF FACT

The medical evidence of record shows that the Veteran's 
posttraumatic stress disorder (PTSD) was initially manifested 
by daily sleep impairment, daily nightmares, depression, 
irritability, hypervigilance, impaired impulse control, 
anxiety, periodic paranoia, inappropriate behavior, obsessive 
and/or ritualistic behavior, periodic panic attacks, neglect 
of hygiene, slight to moderate difficulty with some 
activities of daily living, recurrent and intrusive 
recollections, avoidance behavior, and deficiencies in the 
areas of judgment, thinking, family relationships, work, and 
mood.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's PTSD claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication, a letter dated in March 2008 satisfied the duty 
to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records and VA medical treatment 
records have been obtained.  A VA examination sufficient for 
adjudication purposes was provided to the Veteran in 
connection with his claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although Veterans Claims Assistance Act notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The 
appeal of the Veteran's PTSD claim is based on the assignment 
of an initial evaluation following an initial award of 
service connection for PTSD.  As such, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

Service connection for PTSD was granted by a June 2008 rating 
decision and a 30 percent evaluation was assigned under 38 
C.F.R. § 4.130, Diagnostic Code 9411, effective February 20, 
2008.  Subsequently, an August 2009 rating decision assigned 
an effective date of March 10, 2007.

In a January 2008 VA outpatient medical report, the Veteran 
complained of sleep impairment, nightmares, and depression.  
The Veteran reported being employed as a paraprofessional 
aid.  The relevant impressions were PTSD and insomnia and the 
Veteran was referred for social worker counseling.

In a January 2008 VA outpatient social worker note, the 
Veteran reported sleep impairment, including waking up to 
find himself pinning and/or choking his wife.  He reported 
nightmares, irritability, hypervigilance, and impaired 
impulse control.  The Veteran reported difficulty with 
intimacy and depression, with spontaneous crying at unusual 
moments.

In a March 2008 VA outpatient social worker note, the Veteran 
reported reduced sleep impairment with continued impairment 
of impulse control.  On observation, the Veteran spoke 
animatedly and interacted appropriately with the examiner.  
He denied suicidal or homicidal ideation or intent.

In a March 2008 lay statement, the Veteran's wife reported 
that he experienced nightmares and sleep impairment every 
night, as well as impairment of impulse control.  She also 
reported that the Veteran exhibited spontaneous crying 
without prompting and was depressed and isolative.

In a March 2008 lay statement, one of the Veteran's family 
members stated that he became angry and depressed over 
unusual things.  She reported noticing that the Veteran had 
an exaggerated startle response and had difficulty with 
social interactions with friends and family.  She also stated 
that the Veteran avoided crowds, preferred to stay home, and 
had impaired impulse control.

A March 2008 VA PTSD examination report stated that the 
Veteran's claims file had been reviewed.  The Veteran 
reported intrusive thoughts and flashbacks of traumatic 
experiences, as well as recurrent depression, social 
avoidance, sleep impairment, anxiety, hypervigilance, and 
periodic paranoia.  He reported that he was attending college 
and had been married for 3 years, with some marital conflict.  
The Veteran stated that he had difficulty socializing with 
his friends and reported occasional fishing as his leisure 
pursuit.  He denied a history of suicide attempts or 
violence.

On psychiatric examination, the Veteran was clean, neatly 
groomed, and appropriately and casually dressed.  His speech 
and psychomotor activity were unremarkable.  The Veteran was 
cooperative, friendly, and attentive.  His affect was 
appropriate, but his mood was anxious.  The Veteran was 
oriented to person, time, and place, with unremarkable 
thought process and content.  He did not experience any 
delusions, understood the outcome of his behavior, and 
understood he had a problem.  The Veteran had daily sleep 
impairment but no hallucinations.  The Veteran experienced 
inappropriate behavior, including sleepwalking and sleep 
talking without memory for the events.  He interpreted 
proverbs appropriately, but had obsessive and/or ritualistic 
behavior, including paranoia about security.  The Veteran 
experienced periodic panic attacks and preferred to remain at 
home.  He did not have suicidal or homicidal thoughts and his 
impulse control was good.  The Veteran reported that he was 
not able to maintain minimal personal hygiene without 
reminders from his wife.  He had "slight" difficulty with 
household chores, grooming, bathing, and driving, and 
"moderate" difficulty with shopping, sports/exercise, 
traveling, and other recreational activities.  The Veteran's 
memory was normal.  He experienced recurrent and intrusive 
recollection of stressors which impacted him both 
psychologically and physiologically.  The Veteran engaged in 
avoidance behavior and had markedly diminished interest or 
participation in significant activities, including feelings 
of detachment or estrangement from others.  He had difficulty 
falling or staying asleep, irritability or outburst of anger, 
difficulty concentrating, hypervigilance, and an exaggerated 
startle response.  The Veteran's symptoms caused clinically 
significant distress or impairment in social, occupation, and 
other important areas of functioning.  The Veteran's symptoms 
were chronic, had increased in severity since his second tour 
of duty in Iraq, and had not had any remissions.  The Veteran 
had social dysfunction, avoidance, and marital discord due to 
his PTSD.  He reported that he was employed fulltime as a 
classroom assistant and had missed one week of work over the 
previous year due to stress.

The diagnosis was PTSD.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 50, which 
contemplates serious symptoms, such as suicidal ideation, 
severe obsessional ritual, or frequent shoplifting, or 
serious impairment in social, occupational, or school 
functioning, such as no friends or an inability to keep a 
job.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE 
DSM-IV, 46-47 (1994) (DSM-IV).  The examiner stated that the 
Veteran did not experience total occupational and social 
impairment, but did experience deficiencies in judgment, such 
as being confused about his perception of treatment; 
thinking, such as hypervigilance and occasional paranoia; 
family relationships, such as strained marriage; work, such 
as stress due to PTSD; and mood, such as being prone do 
depression and anxiety.  The Veteran had reduced reliability 
and productivity due to PTSD symptoms.

The Schedule provides that assignment of a 30 percent 
evaluation is warranted for PTSD with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation, due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
weekly or less often panic attacks, chronic sleep impairment, 
mild memory loss, such as forgetting names, directions, 
recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411

A 50 percent evaluation is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
such as, retention of only highly learned material, 
forgetting to complete tasks; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted for total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

The medical evidence of record shows that the Veteran's PTSD 
was initially manifested by daily sleep impairment, daily 
nightmares, depression, irritability, hypervigilance, 
impaired impulse control, anxiety, periodic paranoia, 
inappropriate behavior, obsessive and/or ritualistic 
behavior, periodic panic attacks, neglect of hygiene, slight 
to moderate difficulty with some activities of daily living, 
recurrent and intrusive recollections, avoidance behavior, 
and deficiencies in the areas of judgment, thinking, family 
relationships, work, and mood.  While the Veteran was 
employed full time, his position as a classroom assistant did 
not involve interactions with many people and the Veteran 
clearly experienced significant social impairment, both with 
friends and family.  Significantly, the examiner who 
conducted the March 2008 VA PTSD examination report 
specifically reported that the Veteran experienced nearly all 
of the criteria listed for a 70 percent evaluation under 
Diagnostic Code 9411.  This includes, occupational and social 
impairment, with deficiencies in most areas, including work, 
family relationships, judgment, thinking, and mood, as well 
as impaired impulse control, neglect of personal appearance 
and hygiene, and difficulty in adapting to stressful 
circumstances.  In addition, while the Veteran did not 
experience near-continuous panic or depression, panic was 
noted to occur periodically and depression was reported 
numerous times.  Furthermore, while the Veteran did not 
experience a complete inability to establish and maintain 
effective relationships, the evidence of record does show 
significant impairment in this area.  While the Veteran is 
married, the evidence indicates that he has marital problems 
due to his PTSD symptoms and has few, if any, other social 
relationships and engages in relatively few activities 
outside of the house.  This is substantiated by the Veteran's 
GAF score of 50, which contemplate serious symptoms, such as 
serious impairment in social, occupations, or school 
functioning, such as no friends or inability to keep a job.  
See DSM-IV, 46-47.

Applying the above criteria to the facts of the case, the 
medical evidence most closely approximates the criteria 
contemplated for a 70 percent initial evaluation under the 
provisions of Diagnostic Code 9411.  See 38 C.F.R. § 4.7 
(2009).  While the Veteran did not demonstrate several of the 
symptoms listed for a 70 percent evaluation, such as speech 
intermittently illogical, obscure or irrelevant, and spatial 
disorientation, these are simply guidelines for determining 
whether the Veteran meets the dominant criteria.  The 
dominant criteria are occupational and social impairment, 
with deficiencies in most areas.  In this case, the March 
2008 VA PTSD examination report specifically reported that 
these criteria were met.  Accordingly, based on all the 
evidence of record, the manifestations of the Veteran's PTSD 
most closely approximates the criteria contemplated for a 70 
percent initial evaluation under the provisions of Diagnostic 
Code 9411.

However, a rating in excess of 70 percent is not for 
assignment as the evidence of record does not show that the 
Veteran has ever had persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; and disorientation to time and place, memory 
loss for names of close relatives, own occupation, or own 
name.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, the evidence of record shows that the 
Veteran has never met the criteria for a 100 percent 
evaluation at any time.  Accordingly, the 70 percent 
evaluation assigned herein reflects the degree of impairment 
shown since the date of the grant of service connection for 
the PTSD, and there is no basis for staged ratings with 
respect to this claim.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities rating for PTSD inadequate.  The Veteran's PTSD 
was evaluated under to 38 C.F.R. § 4.130, Diagnostic Code 
9411, the criteria of which is found by the Board to 
specifically contemplate the Veteran's level of disability 
and symptomatology.  As noted above, the Veteran's PTSD is 
manifested by daily sleep impairment, daily nightmares, 
depression, irritability, hypervigilance, impaired impulse 
control, anxiety, periodic paranoia, inappropriate behavior, 
obsessive and/or ritualistic behavior, periodic panic 
attacks, neglect of hygiene, slight to moderate difficulty 
with some activities of daily living, recurrent and intrusive 
recollections, avoidance behavior, and deficiencies in the 
areas of judgment, thinking, family relationships, work, and 
mood.  When comparing this disability picture with the 
symptoms contemplated by the Schedule, the Board finds that 
the Veteran's symptoms are more than adequately contemplated 
by the disabilities rating for his PTSD.  A rating in excess 
of the currently assigned rating is provided for certain 
manifestations of PTSD, but the medical evidence reflects 
that those manifestations are not present in this case.  The 
criteria for a 70 percent rating for the Veteran's PTSD more 
than reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  
See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 
C.F.R. § 4.130, Diagnostic Code 9411.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
100 percent evaluation, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey, 
7 Vet. App. at 208 (1994) (the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria).


ORDER

An initial evaluation of 70 percent disabling, but no 
greater, for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks increased initial evaluations for his 
service-connected left ankle, left knee, and right knee 
disabilities.  VA is required to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(a).  This duty 
to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Where the available evidence is too 
old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).

In this case, the Veteran last underwent a VA examination of 
his left ankle, left knee, and right knee disabilities in 
June 2007.  Since that time, the Veteran has reported that 
his left ankle, left knee, and right knee symptoms have 
increased in severity.  The Board therefore concludes that an 
additional VA examination is needed to provide a current 
picture of the service- connected orthopedic disorders at 
issue on appeal.  38 C.F.R. §§ 3.326, 3.327 (2009).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded an 
orthopedic examination to determine the 
current severity of his 
service-connected left ankle, left 
knee, and right knee disabilities.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  All indicated testing 
must be conducted, including 
radiographic examination and a thorough 
orthopedic examination of the Veteran's 
left ankle, left knee, and right knee.  
The orthopedic examiner must conduct 
full range of motion studies on all 
joints listed above.  The examiner must 
first record the range of motion on 
clinical evaluation, in terms of 
degrees.  If there is clinical evidence 
of pain on motion, the orthopedic 
examiner must indicate the specific 
degree of motion at which such pain 
begins.  The same range of motion 
studies must then be repeated after 
repetitions and after any appropriate 
weight- bearing exertion.  Then, after 
reviewing the Veteran's complaints and 
medical history, the orthopedic 
examiner must render an opinion as to 
the extent to which the Veteran 
experiences functional impairments, 
such as weakness, excess fatigability, 
lack of coordination, or pain due to 
repeated use or flare-ups, etc.  
Objective evidence of loss of 
functional use can include the presence 
or absence of muscle atrophy and/or the 
presence or absence of changes in the 
skin indicative of disuse due to any 
service-connected musculoskeletal 
disorder.  The examiner must also 
report any neurological findings due to 
any service-connected musculoskeletal 
disorder.  Any opinion provided must 
include an explanation of the basis for 
the opinion.  If any of the above 
requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

2.	The RO must notify the Veteran that it 
is his responsibility to report for all 
VA examinations scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

3.	The RO must then readjudicate the 
claims and if any claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


